Title: George Jefferson to Thomas Jefferson, 7 November 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  My dear Sir 
                  Richmond 7th Novr 1811.
          I have duly received your much esteemed favor of the 4th, for which, if any words were adequate, I would thank you:—From your experience, and from every other consideration which ought to influence 
                     govern me, I should have taken the liberty of asking the favor of your advice; but feared I had already taken up too much of your time: upon this subject therefore, I will occupy no more.
          I have remitted Mr Hooe 131$, and now inclose you $:350—, agreeably to your direction.
          
                  I have bought two of Peacock’s ploughs for you, one of the smallest size, & one of the largest now here.—he makes some larger, but has sent only a very few of them to this place, most people being of opinion that
			 they are too large for two horses.
          The boxes of books from Washington (7) are here.
          I am my dear Sir Your Mt humble servt
                  Geo. Jefferson
        